NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM ROBERT FAYANT; JULIE                    No. 17-35097
LORRAINE FAYANT,
                                                D.C. No. 2:16-cv-00139-SMJ
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

U.S. BANK,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of Washington
                 Salvador Mendoza, Jr., District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      William Robert Fayant and Julie Lorraine Fayant appeal from the district

court’s judgment dismissing their action alleging a Truth in Lending Act (“TILA”)

claim for rescission. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Serra


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Lappin, 600 F.3d 1191, 1195 (9th Cir. 2010). We affirm.

      The district court properly dismissed the Fayants’ action as time-barred

because the Fayants did not send a notice of rescission to defendant within three

years of consummation of the loan. See 15 U.S.C. § 1635(f) (providing a right of

rescission within three years of the date of the consummation of a loan if the lender

fails to make required disclosures to the borrower); Jesinoski v. Countrywide Home

Loans, Inc., 135 S. Ct. 790, 792 (2015) (a borrower may exercise right of

rescission by notifying the lender of borrower’s intent to rescind within three years

after the transaction is consummated); Miguel v. Country Funding Corp., 309 F.3d
1161, 1164 (9th Cir. 2002) (“[Section] 1635(f) is a statute of repose, depriving the

courts of subject matter jurisdiction when a § 1635 claim is brought outside the

three-year limitation period.”). We reject as without merit the Fayants’ contention

that the subject loan transaction was not consummated.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                   17-35097